Title: From James Madison to Charles Pinckney, 21 March 1803
From: Madison, James
To: Pinckney, Charles


Sir,Department of State, March 21st 1803
Since my letter of the 8th instant, the Marquis d’Yrujo has received answers to his letters to the Governor and Intendant of Louisiana in which it is stated by the latter, as well as the former officer, that the suspension of our deposit, was not the effect of any orders from the Spanish Government. No intimation however was given that the suspension would be removed in consequence of the original interposition of the Spanish Minister. In this state of things, rendered the more critical by the rising indignation of the Western Country, and the approach of the season when the privation of the deposit would be felt in all its force, a letter was written from this Department, to the Spanish Minister, of which a copy is inclosed. You will find by the tenor of his to the Secretary of State, of which a printed translation is also inclosed, that he has taken on himself to insure a correction of the wrong which has been committed. It can scarcely be doubted that his prudent zeal to preserve tranquillity between Spain and the United States, and to save the former from the heavy damages likely to fall on her, will be approved by his government; and it is to be hoped, that the energy of his interposition with the local authorities at New Orleans, will be effectual in case these authorities should not have previously changed hands. Should such a change have taken place, the letter from Mr Pichon the charge d’Affaires of the French Republic, of which a printed translation is likewise inclosed, is well adapted to give a right turn to the conduct of the French Agents. In whatever hands the Mouth of the Mississippi may be, it is essential to peace, as well as to right, that the gifts of nature, and the guarantees of Treaty should be duly respected.
It appears by a letter of February 15 from the Vice Agent of the United States at New Orleans, that the Intendant had opened the market there for provisions going down the Mississippi. This measure is represented as essential to the subsistance of the Colony, and if so, makes the folly of the Intendant, as conspicuous as his arrogance, in provoking the resentments of a powerful neighbour, from whose good will the necessaries of life were to be drawn. With sentiments of great respect &c
James Madison
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6).



   
   See JM to Yrujo, 10 Mar. 1803.



   
   See Yrujo to JM, 10 Mar. 1803.



   
   See Pichon to JM, 11 Mar. 1803, n. 1.


